 

Bench Warrant for Arrest

 

UNITED STATES DISTRICT COURT

United States of America
Vv.

CHANDLER MOORE

Defendant

lo: Any authorized law enforcement officer

for the

Middle District of Georgia

) 2 <
) ; SS =t9

) Case No. 3:18-CR-00057-004 = D.

) 20920 - O82!/-/9g0-8 a =>

\ FID# (0816258 = ne

YosmusHt OO 75-20 a
BENCH WARRANT FOR ARREST = =
SS Cw

2 °S

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
fnapte of person to be arrested) CHANDLER MOORE

who is accused of an offense or violation based on the following document filed with the court:

Indictment | Superseding Indictment

Probation Violation Petition

C) Supervised Release Violation Petition =

Information ©) Superseding Information “J Complaint

—] Violation Notice & Order of the Court

FAILURE TO SELF SURRENDER TO BUTTS COUNTY DETENTION CENTER AS ORDERED

This is a bench warrant issued at the direction of C. ASHLEY ROYAL, U.S. District Judge, Middle District of Georgia
No bail is allowed under the warrant unless permission of the Court in obtained.

Date: August 21, 2020

City and state: =. MACON, GEORGIA

Si s Amy N. Stapleton
issuing officer's stanature
Amy N. Stapleton, Deputy Clerk

Printed name and tithe

 

Return

 

This warrant was received on (dares
al fey and state)

Date:

J and the person was arrested on dares

deresuing officer's signature

Printed nante and title

 

Case 2:20-mj-00157-CRW

Document 1 Filed 09/30/20 Page 1of3 PagelD#: 1

 
ain, and,

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF GEORGIA
ATHENS DIVISION

 

UNITED STATES OF AMERICA ms
Ns NO. 3:18-CR-57-004(CAR) =

ao

Nm

CHANDLER MOORE —_

=

ORDER REVOKING VOLUNTARY SURRENDER .

S&S

On August 6, 2020, Chandler Moore was sentenced to the custody of the Bureau of Prisons
for a period of 46 months for the offense of Possession with Intent to Distribute Methamphetamine.
He requested voluntary surrender. The Court granted his request and ordered that he surrender to
the Butts County Detention Center, Jackson, Georgia, on August 17, 2020. The defendant failed to
surrender, as directed.

For good and sufficient cause shown to the Court, If IS HEREBY ORDERED that the
order granting voluntary surrender be revoked and bench warrant issued. The U.S. Marshals Service
is hereby directed to assume immediate custody of the defendant to begin serving the sentence

imposed on August 6, 2020.
SO ORDERED this 21st day of August, 2020.
s/C. Ashley Royal

C. ASHLEY ROYAL
SENIOR U.S. DISTRICT JUDGE

 

Case 2:20-mj-00157-CRW Document1 Filed 09/30/20 Page 2o0f3 PagelD#: 2

GIy
‘$'fl

Oz
rr

ae
ivi —_
ee
“Jen

Se,

a
co
Case 3:18-cr-0002¢-CAR-CHW Document 157 Filed.08/06/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF GEORGIA

UNITED STATES OF AMERICA
v. _ CRIMINAL NO. 3:18-CR-00057-004 (CAR)
CHANDLER MOORE

ORDER TO SURRENDER

At the time of sentencing, the above-named defendant requested to be permitted to voluntarily
surrender at such prison facility designated by the BUREAU OF PRISONS for the service of the
sentence this day imposed upon the defendant by the court. Upon a finding by the court that
VOLUNTARY SURRENDER is appropriate in this case, IT IS HEREBY ORDERED AND DIRECTED
that said defendant voluntarily surrender as directed by the U.S. Probation Office and all costs of said
VOLUNTARY SURRENDER be borne by the defendant. Until VOLUNTARY SURRENDER, the defendant -
shall remain subject to provisions of any ORDER OF RELEASE heretofore entered.

SO ORDERED this_6 day On , 2020.
es C. we ROYAL oa Cy A
. SENIOR U.S. DISTRIC GE
its, Nail
To report +o

at o.an Gn Monday August [7, 2020

WwRe, C} ACKNOWLEDGMENT OF DEFENDANT

 

 

 

I hereby acknowledge that the foregoing order has been explained to me. I agree to voluntarily
report as directed by the U.S. Probation Office and understand that if I fail to do so, I may be subject
to additional prosecution under the provisions of 18 USC §3146 which would expose me to a
consecutive imprisonment sentence.

Dated this (, _ day of Aug uv xt , 2020.

ree so, (KML Mw

ATTORNEY/WITNESS DEFENDANT

Case 2:20-mj-00157-CRW Document1 Filed 09/30/20 Page 3o0f3 PagelD#: 3
